Citation Nr: 1824368	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-38 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right knee arthritis.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction is currently retained by the RO in Cleveland, Ohio.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Right knee arthritis was not manifest during service or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.  The in-service injury was acute and resolved.  


CONCLUSION OF LAW

Right knee arthritis was not incurred in or aggravated by service.  38 U.S.C.          §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  
The Veteran's representative contends in his July 2016 brief that the Board should remand for an additional examination because a December 2011 VA examination was inadequate.  The Board will address this contention below. 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b). Walker v. Shinseki, 708 F.3d 1331 (2013). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran served as a U.S. Army combat engineer with service in Europe.  The Veteran contends he is entitled to service connection for right knee arthritis. After review of the entire record, the Board finds the preponderance of the evidence is against a finding of a medical nexus between active service and the Veteran's right knee arthritis.

Service treatment records dated February 1973 reflect the Veteran presented for the dislocation and spontaneous relocation of his right patella.  He was prescribed crutches, anti-inflammatory medication, and bed rest for two days.  The following treatment record dated five days later in February 1973 noted the Veteran had improved and that crutches were no longer needed.  In March 1973, records note the Veteran experienced a "mild re-injury" of his right knee.  The Veteran was instructed to avoid running, jumping, or strenuous use of the right leg for one week.  In September and October 1973 he sought treatment after starting "rope jumping" and experiencing "shin splints."  There was no mention of knee symptoms.  In an August 1973 discharge physical examination, the physician noted no lower extremity abnormalities and the Veteran reported that he was in good health.  He signed a section of the report regarding any significant history without comment.    

Post-service private outpatient treatment records dated June through July 2011 reflect the Veteran endorsed right knee pain.  A clinician noted the Veteran's report of a previous injury in 1973 when the Veteran fell into a hole.  On physical examination, the right knee was observed to be swollen, with pain on the sides, and was positive for edema and McMurray's sign test.  An x-ray dated July 2011 identified arthrosis in the lateral compartment of the right knee.  

In a December 2011 statement, the Veteran reported that his right knee sporadically swelled and was painful until 1980 when it worsened and interfere with his job as an iron worker.  He reported that he finally sought treatment in July 2010. 

The Veteran was afforded a VA examination in December 2011. The report referenced the diagnosis of arthritis in the record, which was documented by x-ray.  The examiner noted the single twisting injury to the knee in 1973 that required no treatment or follow up.  The VA examiner opined that it is less likely as not that the one-time isolated twisting type of injury caused the Veteran's current knee arthritis.  The VA examiner noted the Veteran had no other treatment for the knee.  The VA examiner stated that the Veteran worked for over 30 years in construction and had no other treatment until 2011.  The VA examiner opined that the Veteran's knee disability is most likely the result of aging process and natural degeneration.  

The Veteran stated that his right knee pain and swelling after his injury have generally been sporadic.  He stated that the pain worsened in 1980, but was sporadic thereafter.  The Veteran indicated that since 2010, his pain and swelling have not gone away.  Jandreau, 492 F.3d at 1376-77.  Although the Veteran is competent to report his diagnosis of arthritis and manifestation of knee pain symptoms, he is not competent to provide medical opinions regarding the causes or aggravating factors of arthritis.  As the Veteran is not shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinions on medical matters.  See Jandreau, 492 F.3d at 1376-77; Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Therefore, his lay assertions in this regard have no probative value.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with arthritis and is therefore considered a chronic disease for VA purposes.  38 C.F.R. § 3.309(a).  As such, both theories are potentially applicable in this case.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  However as discussed above, the medical evidence does not show that the Veteran's arthritis of the right knee manifested to a sufficient degree in-service to identify the disease entity or within the first post-service year.  Rather, the clinical evaluation at separation was normal.  This evidence establishes that he did not have arthritis and any assertion of continuity is inconsistent with the normal finding at separation.  The Board finds that his reports to clinicians of knee symptoms since service are not credible because the reports are inconsistent with the results of the discharge physical examination and VA examination in December 2011.  The most probative evidence establishes that there was a remote onset of arthritis and that the disability is unrelated to service, to include the in-service injury.

The Veteran's representative contends in the notice of disagreement, substantive appeal and in his July 2016 brief that the Board should remand for an additional examination.  The Veteran's representative contends that the December 2011 report and opinion of the VA examiner is inadequate as the VA examiner only noted the single in-service injury and did not specifically mention the "re-injury" referenced in the Veteran's service treatment records.  The Board disagrees that the omission renders the examination report inadequate, and finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's service connection claim for right knee arthritis.  The Veteran called his private physician's attention to only one twisting injury and the -re-injury one month later was evaluated as mild and required no further follow up.  Several months later, the Veteran reported that he had started rope jumping, and no chronic knee disorder was reported or noted at the time of his discharge examination.  Therefore, even if the examiner did not mention the re-injury, his opinion was based substantially on the resolution of any residual symptoms shortly after the episodes and did not persist for the remainder of the Veteran's service.  The Board finds that this opinion is adequate and warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's representative further disagrees with the examiner's finding that 30 years of employment in construction should not have been a factor in the opinion as there was no intervening injury and no disability of the left knee.  However, the representative is not competent to offer his own medical judgment whether post-service work or aging cannot be factors in a medical opinion or whether arthritis from these factors must necessarily affect both knees.   The representative also contends that the "re-injury" indicates a propensity for future injuries but did not address the Veteran's ability to engage in rope jumping, continue his military duties as a combat engineer, and inconsistently points out that no future injuries occurred during 30 years of work after service.  Therefore, these contentions warrant no probative weight.  

In sum, the competent and credible evidence of record does not demonstrate that the Veteran's right knee arthritis arose in service or is otherwise related to service.  As there is no competent nexus opinion underlying the claim, service connection for the disability is not warranted.  38 C.F.R. §§ 3.303, 3.310.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

ORDER

Entitlement to service connection for right knee arthritis is denied.  




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


